DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments filed on June 29, 2021. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 2-12, 14-18, and 20-24 were canceled. Claims 1, 13, 19, and 25-31 are now renumbered as claims 1-10 are pending.

RESPONSE TO ARGUMENTS
5.	Independent claims 1, 13, and 19 have been amended to incorporate allowable subject matter mentioned in previous non-final office action mailed March 29, 2021. Applicant(s) claim amendments have been fully considered and are persuasive to overcome prior art(s) rejection. The rejection under 35 U.S.C. § 102/103 presented in previous office action is hereby withdrawn in light of the amendments.
	
ALLOWABLE SUBJECT MATTER
	6.	Claims 2-12, 14-18, and 20-24 are allowed over prior art of record.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
7.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
8.	For Independent claim 1,	
Since, no prior art was found to teach: “performing the digital signature operation on a hash value of the original block by using a private key of the first node to generate an intermediate signature; sending the intermediate signature to the signature device having a corresponding relationship with the first node; receiving the original block signature sent by the signature device, wherein the original block signature is generated by the signature device by performing the digital signature operation on the hash value of the original block contained in the intermediate signature by using a private key of the signature device in the case that the intermediate signature passes a verification that includes a determination that a signature of the first node has the corresponding relationship; and attaching the original block signature to the original block to generate the signature block.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For Independent claim 13,	
“verifying whether the intermediate signature is a signature of the first node having a corresponding relationship with the signature device; indicating that the verification is passed in the case that the intermediate signature is the signature of the first node having the corresponding relationship with the signature device” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For Independent claim 19,	
Since, no prior art was found to teach: “verifying an original block signature in the original block by using a public key of a signature device, wherein the signature device has a corresponding relationship with the first node, the signature block is generated by the first node by attaching the original block signature to the original block generated by the first node; the original block signature is generated by the signature device by performing the digital signature operation on a hash value of the original block contained in the intermediate signature by using a private key of the signature device Application Filing Date: January 4, 2019 Docket No. INN18306PCTUSin the case that the intermediate signature is determined as the signature of the first node having the corresponding relationship; and the intermediate signature is generated by the first node by performing the digital signature operation on the hash value of the original block by using a private key of the first node.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For dependent claims 25-31, the claims are allowed due to their dependency on allowable independent claims 1, 3, and 19.
9.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 1, 13, and 19 with proper motivation at or before the time it was effectively filed.
10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
11.	Prior arts made of record, not relied upon:
US 2018/0183774A1 (Campagna et al.): A key distribution service operated by a signature authority distributes one-time-use cryptographic keys to one or more delegates that generate digital signatures on behalf of the signature authority. The key distribution service uses a root seed value to generate subordinate seeds. The subordinate seeds are used to generate a set of cryptographic keys. Hashes are generated for each key, and the hashes are arranged into a Merkle tree with a root hash controlled by the signature authority. In response to a request from a delegate, the signature authority provides a subordinate seed to the delegate. The delegate uses the subordinate seed to generate one or more cryptographic keys. The cryptographic keys are used to generate digital signatures which are verifiable up to the root hash of the Merkle tree. Additional subordinate seeds may be distributed to entities by the signature authority when appropriate. Abstract.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438